10

lL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 8:20-cr-00001-DOC Document 1 Filed 01/02/20 Page 10f2 Page ID #:1

FILED

 

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

SOUTHERN DIVISION

UNITED STATES OF AMERICA, nS A C Ri 2 0 = 0 0) 0 0 1 -~ pec
Plaintiff, INFORMATION
Vv. [18 U.S.C. §§ 2252A(a) (5) (B),
(b) (2): Possession of Child
DANIEL VINCENT DOYLE, Pornography]
Defendant.

 

 

 

 

The United States Attorney charges:

[18 U.S.C. §$§ 2252A(a) (5) (B), (b) (2) ]

On or about January 15, 2019, in Orange County, within the
Central District of California, defendant DANIEL VINCENT DOYLE
knowingly possessed a Western Digital 500 GB Internal Hard Drive,
bearing serial number WX41A5412992, that contained at least one image
of child pornography, as defined in Title 18, United States Code,
Section 2256(8) (A), involving a prepubescent minor and a minor who
had not attained 12 years of age, that had been mailed, and shipped
and transported using any means and facility of interstate and
foreign commerce and in and affecting interstate and foreign commerce

///

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:20-cr-00001-DOC Document1 Filed 01/02/20 Page 2of2 Page ID #:2

by any means, including by computer, knowing that the images were

child pornography.

NICOLA T. HANNA
United States Attorney

Saat (4. Gaccinge—

Dapury Che8 y Crier
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

\ Divistors Far:

BENJAMIN R. BARRON
Assistant United States Attorney
Chief, Santa Ana Branch Office

JENNIFER OL. WAITER

Assistant United States Attorney
Deputy Chief, Santa Ana

Branch Office

DANTEL S. LIM
Assistant United States Attorney
Santa Ana Branch Office

 

 
